ICJ_150_CertainActivitiesBorderArea_CRI_NIC_2011-03-08_ORD_01_NA_07_FR.txt.                                                                                           60




 Opinion individuelle de M. le juge ad hoc Dugard

[Traduction]

    Accord d’ensemble avec le dispositif de l’ordonnance — Réserves suscitées par la
mesure prescrite au premier point du dispositif, qui impose aux deux Parties d’évacuer
le territoire litigieux — Examen de la notion de droit plausible — Nécessité d’établir
le caractère plausible du droit revendiqué par le demandeur rendant impossible à la
Cour de se dispenser entièrement d’un examen du fond de l’affaire — Existence d’un
droit plausible du demandeur à la souveraineté sur le territoire litigieux démontrée par
un traité de délimitation, une sentence arbitrale et des cartes — Obligation de
respecter l’intégrité territoriale d’un Etat constituant une norme de jus cogens — Lien
entre respect de la stabilité des frontières et respect de l’intégrité territoriale — Mesures
conservatoires indiquées dans une affaire ayant trait à la violation de l’intégrité
territoriale devant appuyer la position de l’Etat envahi — Caractère approprié d’une
mesure rétablissant le statu quo ante — Conclusion différente non justifiée par la
nature du territoire — Injustice faite au demandeur par la mesure indiquée au premier
point du dispositif qui prescrit à l’une et à l’autre des Parties sans distinction de
s’abstenir de maintenir des agents civils, de police ou de sécurité sur le territoire
litigieux — Légitimité non justifiée prêtée par l’ordonnance aux prétentions du
défendeur — Deuxième point du dispositif faisant droit aux prétentions du demandeur
sur le territoire litigieux — Autorisation donnée au demandeur de prendre des mesures
en vue de protéger l’environnement sur le territoire litigieux — Vote en faveur de
l’ensemble de l’ordonnance motivé par la reconnaissance de la prétention plus solide
du demandeur sur le territoire litigieux dans le deuxième point du dispositif.

   1. J’ai voté en faveur des mesures conservatoires indiquées par la Cour
en la présente affaire. Même si celle‑ci a enjoint aussi bien au Costa Rica
qu’au Nicaragua de s’abstenir d’envoyer des agents civils, de police et de
sécurité sur le territoire litigieux de Isla Portillos, elle a dans le même temps
reconnu que la prétention territoriale du Costa Rica était plus solide
puisqu’elle lui a confié le soin de protéger l’environnement de ce territoire
et l’a autorisé à y envoyer des agents civils à cette fin. De fait, le statu quo
ante se trouve ainsi rétabli puisque, avant que le Nicaragua ne déploie du
personnel militaire et des agents chargés de l’environnement sur Isla Portil-
los en octobre 2010, le Costa Rica considérait surtout ce territoire comme
une importante réserve naturelle dont il était responsable au titre de la
convention de 1971 relative aux zones humides d’importance internatio-
nale, particulièrement comme habitats des oiseaux d’eau (convention de
Ramsar). Sa préoccupation première était donc d’y protéger l’environne-
ment. Le fait que ses activités sur Isla Portillos soient essentiellement liées à
la protection de l’environnement ne devrait pas faire oublier que le Costa
Rica revendique la pleine souveraineté sur ce territoire. Que la Cour n’ait
pas eu à connaître à ce stade de la question du titre territorial s’explique par
cette règle fondamentale régissant l’indication de mesures conservatoires,
selon laquelle le bien‑fondé des thèses en présence — qui se rapportent en

                                                                                          58

                     certaines activités (op. ind. dugard)                              61

l’occurrence au titre territorial sur la zone en litige — ne peut être examiné
qu’au stade du fond. Si j’adhère pleinement à ce principe important, une
question ne laisse pas de me préoccuper en l’espèce : lorsque l’Etat deman-
dant l’indication de mesures conservatoires apporte prima facie des élé-
ments de preuve tels qu’il apparaît comme le détenteur du titre territorial
contesté, la Cour doit‑elle réserver un traitement identique aux revendica-
tions territoriales des deux parties en leur prescrivant, à l’une comme à
l’autre, d’évacuer le territoire litigieux — ainsi qu’elle l’a fait ici —, ou
doit‑elle, au contraire, accorder plus de poids aux prétentions du deman-
deur en ordonnant le retour au statu quo ante ? Tel est l’objet de la présente
opinion.


                              A. Un droit plausible

   2. La Cour relève dans son ordonnance que, pour qu’elle puisse indi-
quer des mesures conservatoires, il faut que les droits allégués par l’Etat
demandeur lui apparaissent « au moins plausibles » (ordonnance, par. 53).
Le « critère de plausibilité » est un nouvel élément de sa jurisprudence
en matière de mesures conservatoires, apparu pour la première fois en
l’affaire relative à des Questions concernant l’obligation de poursuivre ou
d’extrader (Belgique c. Sénégal) (mesures conservatoires, ordonnance du
28 mai 2009, C.I.J. Recueil 2009, p. 151, par. 57). Avant cette ordonnance,
la Cour, afin d’éviter de paraître préjuger d’une quelconque manière le
fond d’une affaire, s’était gardée d’adopter une position tranchée sur la
question 1. Il ressort néanmoins de plusieurs de ses décisions qu’elle a tou-
jours considéré qu’il incombait à l’Etat demandeur de démontrer qu’il
avait des chances d’obtenir gain de cause au fond ou d’établir prima facie
l’existence du droit qu’il cherchait à protéger 2. Ainsi, dans l’affaire du
Passage par le Grand‑Belt (Finlande c. Danemark) (mesures conserva‑
toires, ordonnance du 29 juillet 1991, C.I.J. Recueil 1991, p. 12), la Cour a
répondu à l’argument invoqué par le Danemark selon lequel « le
bien‑fondé de la thèse finlandaise n’[était] même pas établi prima facie »,
« qu’il n’[était] pas contesté qu’il exist[ât], pour la Finlande, un droit de
passage par le Grand‑Belt » et que le différend opposant les Parties avait
trait « à la nature et à l’étendue de ce droit » (ibid., p. 17, par. 21‑23). Aussi
lord Collins, lors de sa conférence devant l’Académie de droit internatio-
nal de La Haye en 1992, a‑t‑il eu raison de poser la question : « Existe‑t‑il


   1 J. G. Merrills, « Interim Measures of Protection in the Recent Jurisprudence of the

International Court of Justice », International and Comparative Law Quarterly, 1995,
vol. 44, p. 114 ; S. Rosenne, Provisional Measures in International Law, 2005, p. 72.
   2 Voir les affaires citées dans l’opinion individuelle du juge Shahabuddeen en l’affaire

du Passage par le Grand-Belt (Finlande c. Danemark), mesures conservatoires, ordon‑
nance du 29 juillet 1991, C.I.J. Recueil 1991, p. 30. Voir également A. Zimmermann,
C. Tomuschat et K. Oellers‑Frahm, The Statute of the International Court of Justice,
2006, p. 938.

                                                                                        59

                     certaines activités (op. ind. dugard)                               62

une affaire dans laquelle des mesures conservatoires ont été indiquées par
la Cour sans que le bien‑fondé de la thèse du demandeur n’ait au moins
été établi prima facie ? » 3 De manière générale, il semble que la Cour ait
préféré ne reconnaître qu’implicitement la nécessité pour le demandeur
d’établir prima facie l’existence du droit qu’il cherchait à sauvegarder 4.
   3. Dans la pratique, lorsqu’elle examine une demande en indication de
mesures conservatoires, la Cour ne saurait éviter de toucher au fond de
l’affaire. Il ne suffit pas pour le demandeur de faire simplement valoir son
droit 5. Il doit en outre démontrer l’existence prima facie d’un tel droit
ou, selon la nouvelle terminologie de la Cour, l’existence d’un « droit
plausible », si bien que la Cour ne peut se dispenser entièrement d’un exa-
men au fond. Comme l’a déclaré le juge Abraham dans l’affaire relative à
des Usines de pâte à papier sur le fleuve Uruguay (Argentine c. Uruguay):
        « Le juge [doit être] convaincu d’être en présence d’une argumentation
     qui, sur le fond, présente un caractère suffisamment sérieux — faute de
     quoi il ne saurait entraver le droit du défendeur d’agir comme il l’entend,
     dans les limites fixées par le droit international. » (Mesures conserva‑
     toires, ordonnance du 13 juillet 2006, C.I.J. Recueil 2006, p. 141, par. 10.)
   4. La nécessité pour l’Etat requérant de prouver, ne serait‑ce que
prima facie, qu’il possède un droit qui a des chances raisonnables d’être
reconnu au stade du fond est devenue beaucoup plus claire depuis l’arrêt
du 27 juin 2001 en l’affaire LaGrand (Allemagne c. Etats‑Unis d’Amé‑
rique) (arrêt, C.I.J. Recueil 2001, p. 466), lorsque la Cour a conclu qu’une
ordonnance en indication de mesures conservatoires avait un caractère
obligatoire. Il serait en effet injuste d’exiger de l’Etat défendeur qu’il se
conforme aux prescriptions juridiquement contraignantes d’une ordon-
nance en indication de mesures conservatoires alors que l’Etat demandeur
s’est contenté de faire valoir un droit, sans démontrer prima facie qu’il a
quelque chance d’obtenir gain de cause au fond.
   5. Les avis divergeront sur la question de savoir si la démonstration de
l’existence d’un « droit plausible » est la formule adéquate ou exacte pour
désigner le critère auquel le demandeur doit satisfaire. Dans son opinion
individuelle en l’affaire du Passage par le Grand‑Belt, le juge Shahabuddeen
a considéré que les formules « vérifier le fondement prima facie », « vérifier si
la question à juger est sérieuse » ou « vérifier s’il existe un danger possible
pour un droit possible » étaient toutes acceptables « pour les besoins des

    3 « Provisional and Protective Measures in International Litigation », Recueil des cours

de l’Académie de droit international de La Haye, 1992 (III), t. 234, p. 228.
    4 Opinion individuelle du juge Bennouna en l’affaire relative à des Usines de pâte à

papier sur le fleuve Uruguay (Argentine c. Uruguay), mesures conservatoires, ordonnance du
13 juillet 2006, C.I.J. Recueil 2006, p. 143, par. 5, et p. 146, par. 14.
    5 Opinion individuelle du juge Shahabuddeen en l’affaire du Passage par le

Grand‑Belt (Finlande c. Danemark), mesures conservatoires, ordonnance du 29 juillet 1991,
C.I.J. Recueil 1991, p. 30 ; opinion individuelle du juge Abraham en l’affaire relative à des
Usines de pâte à papier sur le fleuve Uruguay (Argentine c. Uruguay), mesures conserva‑
toires, ordonnance du 13 juillet 2006, C.I.J. Recueil 2006, p. 138, par. 6.

                                                                                          60

                    certaines activités (op. ind. dugard)                             63

litiges internationaux » (mesures conservatoires, ordonnance du 29 juillet 1991,
C.I.J. Recueil 1991, p. 36). Un autre critère a été suggéré, consistant à s’assu-
rer que la position du demandeur était au moins défendable sur le fond 6.
N’importe laquelle de ces formules aurait sans doute fait l’affaire. Il en va de
même pour le critère de « plausibilité », pour autant que le mot « plausible »
s’entende dans le sens de « raisonnable ou probable » [« reasonable or pro-
bable » (New Oxford Dictionary, 1998)] ou de « crédible ou vraisemblable »
[« believable and appearing likely to be true » (Encarta World Dictionary,
1999)] (en anglais, le mot « plausible » a également un autre sens — qu’il n’a
pas en français —, celui de « spécieux » ou « fallacieux »).


           B. Le caractère plausible du droit du Costa Rica

    6. Une grande partie des éléments de preuve versés au dossier de l’affaire
se rapportent aux prétentions de souveraineté du Costa Rica sur le territoire
litigieux et aux atteintes portées par le Nicaragua à ses droits en matière de
protection de l’environnement sur ce territoire. Bien entendu, ces éléments de
preuve étaient nécessaires pour établir le risque de préjudice irréparable et
obtenir l’indication de mesures conservatoires, mais il n’en reste pas moins
que le Costa Rica a ainsi donné une ébauche complète de l’argumentation
qu’il entend faire valoir pour établir son titre territorial. Le Nicaragua a, lui
aussi, produit des éléments tendant à prouver qu’il possède un titre territorial.
En fait, la plupart des éléments de preuve ont porté sur les prétentions concur-
rentes des Parties à la souveraineté sur le territoire litigieux, le demandeur
cherchant à démontrer le bien‑fondé de ses revendications, fût‑ce prima facie,
et le défendeur cherchant à les contester. Dans le cours de son argumentation,
le Costa Rica a défendu le caractère plausible de son droit à un titre territorial,
tandis que le Nicaragua s’est efforcé de nier l’existence d’un tel droit. Il semble
que les deux Parties aient reconnu que cela ne pouvait se faire sans que soient
abordées des questions relevant du fond, même si le Nicaragua a invité la
Cour à prendre garde de ne pas empiéter sur ce dernier.
    7. Le Costa Rica a soutenu que l’incursion du Nicaragua dans Isla Por-
tillos avait violé ses droits à l’intégrité territoriale et à la protection de son
environnement. Ces deux droits sont indissociables puisque, dans cette
affaire, les dommages à l’environnement ne sont pas causés par des actes
commis en dehors du territoire costa‑ricien. Aussi le droit revendiqué par
le Costa Rica est‑il essentiellement lié à son intégrité territoriale.
    8. Les éléments de preuve ont permis d’établir de manière convain-
cante le caractère plausible du droit du Costa Rica à la souveraineté et à
l’intégrité territoriale sur Isla Portillos.
    9. Aux termes du traité de limites de 1858 établissant la frontière entre
le Costa Rica et le Nicaragua, celle‑ci commence « à l’embouchure du
fleuve San Juan de Nicaragua, puis sui[t] la rive droite de ce fleuve »

   6 M. Mendelson, « Interim Measures of Protection in Cases of Contested Jurisdiction »,

British Year Book of International Law, 1972-1973, vol. 46, p. 317.

                                                                                      61

                  certaines activités (op. ind. dugard)                     64

(art. II). En 1897, selon l’interprétation du traité donnée par la première
sentence Alexander, la ligne frontière longeait tout le pourtour de la lagune
de Harbor Head jusqu’à atteindre le fleuve San Juan par « le premier che-
nal rencontré » et se poursuivait « en remontant ce chenal », puis le fleuve
proprement dit, comme prescrit dans le traité de 1858. La première sen-
tence Alexander était accompagnée d’un croquis tracé à la main qui mon-
trait que « le premier chenal rencontré » était le fleuve San Juan propre-
ment dit, et établissait sans le moindre doute que la ligne frontière décrite
dans le traité de 1858 et la première sentence Alexander plaçait Isla Portil-
los en territoire costa‑ricien. De surcroît, la première sentence Alexander,
telle que publiée par John Basset Moore dans l’ouvrage intitulé History
and Digest of the International Arbitration to which the United States Has
Been a Party, vol. V (1898), était illustrée par une carte de la région confir-
mant que Isla Portillos faisait partie du territoire du Costa Rica. Certes, une
carte ne saurait constituer un élément déterminant quant à la délimitation
d’une frontière, mais elle n’en reste pas moins « une indication de fait géo-
graphique », en particulier lorsque l’Etat désavantagé l’a lui‑même établie
et distribuée (Souveraineté sur Pedra Branca/Pulau Batu Puteh, Middle
Rocks et South Ledge (Malaisie/Singapour), arrêt, C.I.J. Recueil 2008,
p. 95, par. 271). Que des cartes établies à l’époque des sentences Alexander
et jusqu’à ce jour — parmi lesquelles des cartes nicaraguayennes, des
cartes produites par le Costa Rica et le Nicaragua dans le cadre d’un autre
litige les ayant opposés, que la Cour a tranché en 2009 (Différend relatif à
des droits de navigation et des droits connexes (Costa Rica c. Nicaragua)), et
des cartes présentées par les Etats‑Unis et des organismes internatio-
naux — viennent au soutien de la thèse costa‑ricienne constitue donc un
démenti important. Enfin, le Nicaragua a accepté la frontière revendiquée
par le Costa Rica pendant plus d’un siècle. Ce n’est qu’après que ce dernier
eut introduit une instance devant la Cour et dénoncé auprès de l’Organisa-
tion des Etats américains l’incursion de son voisin dans Isla Portillos que
le Nicaragua a revendiqué sa souveraineté sur ce territoire.
    10. Pour étayer sa prétention à la souveraineté sur Isla Portillos, le
Nicaragua a soutenu, d’une part, que « le premier chenal rencontré » dans
la lagune de Harbor Head, auquel il est fait référence dans la première
sentence Alexander, n’était plus le fleuve San Juan mais un petit chenal,
ou caño, apparu récemment, et, d’autre part, qu’Alexander lui‑même
avait envisagé dans sa deuxième sentence arbitrale que la frontière se
modifierait sous l’effet des changements physiques du terrain. Cet argu-
ment n’est corroboré ni par le droit ni par les faits. Premièrement, il est
extrêmement difficile de le concilier avec le traité de 1858 ou la première
sentence Alexander, qui indiquent clairement que le cours naturel du
fleuve San Juan constitue la frontière. Deuxièmement, rien ne montre que
le terrain a subi des changements importants depuis les sentences Alexan-
der. Troisièmement, les cartes et les photographies par satellite n’ont pas
apporté la preuve de l’existence du caño avant les opérations de nettoyage
de l’environnement entreprises par le Nicaragua en octobre 2010, qui ont
justement ouvert ce passage.

                                                                            62

                      certaines activités (op. ind. dugard)                                 65

   11. Les deux Parties prétendent avoir exercé certaines prérogatives de
puissance publique sur la zone humide inhabitée de Isla Portillos. La ques-
tion des effectivités concurrentes sur ce territoire relève clairement du fond.
   12. Dans ces circonstances, la Cour conclut que le Costa Rica possède
un droit plausible à la souveraineté sur Isla Portillos et qu’elle n’a pas à se
prononcer sur la plausibilité du titre de souveraineté revendiqué par le
Nicaragua (ordonnance, par. 58).


       C. L’intégrité territoriale et les mesures conservatoires

   13. Avant de s’interroger sur les mesures appropriées qu’aurait dû
indiquer une ordonnance en l’espèce, il faut déterminer si le fait qu’il
s’agissait d’une violation de l’intégrité territoriale d’un Etat sous forme
d’une invasion appelait des considérations particulières.
   14. Le respect de l’intégrité territoriale est un principe fondamental de
l’ordre juridique international, consacré par le paragraphe 4 de l’article 2
de la Charte des Nations Unies, la déclaration relative aux principes du
droit international touchant les relations amicales et la coopération entre
les Etats conformément à la Charte des Nations Unies (Assemblée géné-
rale, résolution 2625 (XXV) du 24 octobre 1970), et toute une série d’ins-
truments et de résolutions adoptés à l’échelle internationale. Comme l’a
indiqué le juge Koroma dans son opinion dissidente sur l’avis consultatif
relatif à la Conformité au droit international de la déclaration unilatérale
d’indépendance relative au Kosovo, « [c]e principe entraîne l’obligation de
ne pas porter atteinte à la définition, à la délimitation et à l’intégrité terri-
toriale des Etats existants. » (C.I.J. Recueil 2010 (II), p. 475, par. 21 ; les
italiques sont de moi.)
   15. L’interdiction de l’emploi de la force dans les relations internatio-
nales est acceptée comme une norme impérative, faisant partie du
jus cogens 7. Cette interdiction est directement liée au respect du principe
de l’intégrité territoriale, comme l’indique le paragraphe 4 de l’article 2 de
la Charte des Nations Unies, qui interdit le recours « à la menace ou à
l’emploi de la force … contre l’intégrité territoriale … de tout Etat ». Il est
donc difficile dans ces conditions de ne pas conclure que le respect de
l’intégrité territoriale d’un Etat par d’autres Etats 8 est une norme rele-
vant du jus cogens.
   16. Un principe lié au respect de l’intégrité territoriale est celui du res-
pect des frontières, en particulier des frontières délimitées par un traité
et confirmées par une sentence arbitrale. Comme l’a affirmé la Cour en
l’affaire du Temple de Préah Vihéar (Cambodge c. Thaïlande), « [D]’une
    7 Activités militaires et paramilitaires au Nicaragua et contre celui‑ci (Nicaragua

c. Etats‑Unis d’Amérique), fond, arrêt, C.I.J. Recueil 1986, p. 100, par. 190.
    8 Dans son avis consultatif du 22 juillet 2010 sur la Conformité au droit international de

la déclaration unilatérale d’indépendance relative au Kosovo, la Cour a conclu que la portée
du principe de l’intégrité territoriale était « donc limitée à la sphère des relations interéta-
tiques » (C.I.J. Recueil 2010 (II), p. 437, par. 80).

                                                                                             63

                     certaines activités (op. ind. dugard)                             66

manière générale, lorsque deux pays définissent entre eux une frontière,
un de leurs principaux objectifs est d’arrêter une solution stable et défini-
tive. » (Fond, arrêt, C.I.J. Recueil 1962, p. 34.)
   17. Les incursions au‑delà des frontières, autrement dit les violations
de l’intégrité territoriale, font naître non seulement un risque de préjudice
irréparable pour l’Etat dont la frontière a été violée, mais aussi un risque
de pertes en vies humaines en raison des affrontement armés qui oppose-
ront vraisemblablement les forces de l’Etat envahisseur et celles de l’Etat
envahi 9. Cette considération a porté la Cour à conclure en l’espèce que
la probabilité de voir le Nicaragua envoyer des forces armées dans le ter-
ritoire litigieux créait un risque de préjudice irréparable au Costa Rica
(ordonnance, par. 75).
   18. Pour les raisons exposées ci‑dessus, une demande en indication de
mesures conservatoires dans une affaire se rapportant à la violation de l’in-
tégrité territoriale d’un Etat qui a prouvé l’existence d’un « droit plausible »
sur le territoire concerné appelle des considérations particulières. Celles‑ci
auraient dû conduire la Cour non seulement à conclure à l’existence d’un
risque de préjudice irréparable, mais aussi à rendre une ordonnance qui
vienne pleinement au soutien de la position de l’Etat envahi en enjoignant
à l’Etat envahisseur de retirer ses forces jusqu’à l’examen au fond.


      D. La nature du territoire et les mesures conservatoires

   19. Dans son ordonnance (par. 77), la Cour conclut que, « compte tenu
de la nature du territoire litigieux », chaque Partie doit s’abstenir d’en-
voyer ou de maintenir sur le territoire litigieux des agents, qu’ils soient
civils, de police ou de sécurité, jusqu’à ce qu’elle ait tranché le différend
sur le fond. Que « la nature du territoire litigieux » justifie une ordonnance
traitant les deux Parties de la même manière, sans distinction, plutôt
qu’une ordonnance prescrivant au seul Etat envahisseur de se retirer,
m’apparaît discutable.
   20. Si, par hypothèse, l’Etat d’Utopie envahissait l’Etat d’Arcadie, très
densément peuplé, et cherchait à établir une présence militaire dans une
ville arcadienne, et si l’Arcadie était en mesure de prouver qu’elle possé-
dait un titre très plausible sur ce territoire, incontesté jusqu’alors, la Cour
ne rendrait très probablement pas une ordonnance en indication de
mesures conservatoires dans laquelle elle prescrirait aux deux parties de
retirer leurs forces de la ville en question. Plus vraisemblablement, elle
enjoindrait à l’Utopie, qui aurait envahi le territoire et contesterait depuis
peu le titre territorial de l’Arcadie, de retirer ses forces dans l’attente
d’une décision sur le fond de l’affaire. En l’espèce, une mesure imposant
aux deux parties de retirer leurs forces créerait un vide administratif et
serait source de chaos dans la ville en litige.

   9 Voir S. Rosenne, The Law and Practice of the International Court, 1920-2005, vol. III,

Procedure, 2006, p. 1410.

                                                                                        64

                     certaines activités (op. ind. dugard)                                67

   21. Si l’on s’en tient au raisonnement de la Cour, il semble que la situa-
tion soit différente lorsque le territoire litigieux est une zone humide inha-
bitée, où l’absence de forces de l’ordre, qu’elles soient envoyées par
l’une ou l’autre Partie, n’aura pas d’effet préjudiciable sur la population
de l’Etat demandeur. Mais cette décision est‑elle nécessairement juste et
équitable ? Il ressort de la jurisprudence internationale que, aux fins d’éta-
blir son titre territorial 10, un Etat n’est pas tenu de montrer le même
degré d’effectivité sur un territoire inhabité et inhabitable, mais il n’y a
pas de raison pour qu’un Etat ayant démontré l’existence d’un droit plau-
sible à la souveraineté sur ce territoire ne puisse l’administrer au même
titre qu’une partie habitée du territoire national. Les considérations de
respect de l’intégrité territoriale s’appliquent aussi bien aux territoires
habités qu’aux territoires non habités, un Etat étant souverain sur l’en-
semble de son territoire, qu’il soit peuplé ou non. Il n’est pas plus justifié
d’imposer en l’espèce à chacune des Parties le retrait de ses forces que cela
ne l’est dans l’hypothèse envisagée au paragraphe 20.


                                    E. Conclusion

    22. Au premier point du dispositif de son ordonnance, par souci de ne
pas préjuger le fond de l’affaire, la Cour a choisi de n’établir strictement
aucune distinction entre les deux Parties, prescrivant à chacune d’entre
elles de s’abstenir d’envoyer ou de maintenir des agents sur le territoire
litigieux, qu’ils soient civils, de police ou de sécurité. Mais une telle absence
de distinction peut être excessive. En la présente affaire, le Costa Rica a
montré de manière convaincante qu’il possédait un droit plausible à la
souveraineté sur le territoire litigieux et que le comportement du Nicara-
gua faisait naître un risque imminent de préjudice irréparable à ce terri-
toire (ordonnance, par. 75). De plus, sans préjuger du droit revendiqué par
le Nicaragua à la souveraineté sur le territoire litigieux, il convient de sou-
ligner que ce n’est qu’après que la présente instance eut été introduite par
le Costa Rica et que ce dernier se fut plaint auprès de l’Organisation des
Etats américains que le Nicaragua a pour la première fois soulevé cette
question. Dans ces circonstances, l’équité aurait voulu que l’injonction de
s’abstenir « d’envoyer ou de maintenir sur le territoire litigieux, y compris
le caño, des agents, qu’ils soient civils, de police ou de sécurité » s’adressât
au seul Nicaragua. Autrement dit, dans le premier point du dispositif, la
Cour aurait dû chercher à rétablir le statu quo ante, c’est‑à‑dire la situation
telle qu’elle était avant l’incursion du Nicaragua dans Isla Portillos.
    23. L’absence de distinction opérée par la Cour dans son ordonnance
se heurte à une sérieuse objection : en demandant aux deux Parties de
rester en dehors du territoire litigieux, la Cour ne manquera pas d’être

   10 Ile de Palmas, Nations Unies, Recueil des sentences arbitrales (RSA), vol. II, p. 840 ;

Statut juridique du Groënland oriental, arrêt, 1933, C.P.J.I. série A/B no 53, p. 46 ; « Clip-
perton Island», American Journal of International Law, 1932, vol. 26, p. 394.

                                                                                           65

                  certaines activités (op. ind. dugard)                     68

perçue comme accordant une certaine crédibilité et une certaine légitimité
à la revendication du Nicaragua, en dépit de la faiblesse de celle‑ci (du
moins au vu des éléments soumis à la Cour) et de sa formulation tardive.
Il est à craindre que cette ordonnance n’incite un Etat nourrissant des
ambitions territoriales à envahir son voisin, à occuper un territoire
convoité puis à faire valoir une prétention territoriale devant la Cour, en
espérant que sa prétention se trouvera légitimée par une ordonnance en
indication de mesures conservatoires qui, comme celle rendue en l’espèce,
mettra les deux parties sur le même plan. En bref, il s’agit d’un dangereux
précédent.
   24. Le deuxième point du dispositif reconnaît que le Costa Rica a une
prétention plus solide sur le territoire litigieux puisqu’il autorise cet Etat
à prendre des mesures en vue d’en protéger l’environnement, dont celui
du caño, et à y envoyer des agents civils à cette fin. Dans l’accomplisse-
ment de cette tâche, le Costa Rica devra consulter le Secrétariat de la
convention de Ramsar, informer préalablement le Nicaragua de ses acti-
vités et faire de son mieux pour rechercher avec ce dernier des solutions
communes. En dernier ressort, toutefois, la responsabilité de la protection
de l’environnement de Isla Portillos, et notamment du caño, incombe au
Costa Rica, qui a prouvé l’existence d’un droit plausible à la souveraineté
sur ce territoire.

   25. Si, malgré les réserves que m’inspire le premier point du dispositif,
j’ai voté en faveur de l’ensemble de l’ordonnance, c’est parce que, au
point suivant, la Cour reconnaît la prétention du Costa Rica sur le terri-
toire litigieux et fait en sorte qu’il puisse assumer la responsabilité qui est
la sienne de protéger l’environnement de Isla Portillos.
   26. Le troisième point du dispositif a également son importance en ce
qu’il impose à chaque Partie de s’abstenir de tout acte qui risquerait
d’­aggraver le différend. J’espère très sincèrement que les deux Parties se
conformeront scrupuleusement à cette exigence.

                                                   (Signé) John Dugard.




                                                                            66

